AO 245B (Rev. 02/08/~019) Judgment in a Criminal Petty Case (Modified)                                                                   Pag_e 1 of 1



                                       UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November 1, 1987)
                                       V.

                 Jorge Federico Utrera-Ramirez                                   Case Number: 2:19-mj-10571

                                                                                 Lauren Day Cusitello
                                                                                 Defendant's Attorney


REGISTRATION NO. 88808298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                 -----=-------------------------
 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                              Count Number(s)
8: 1325(a)(2)                      Eluding Examination and Inspection (Misdemeanor)                               1

 D The defendant has been found not guilty on count(s)
                                              --------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ¥        TIME SERVED                            • _________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any ch~ge of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.



                                                FILED
Received                   _l,(/   I        I   SEP       9 2019
              DUSM                                                              ORABLE RUTH BI!'RMUDEZ MONTENEGRO
                                      CLE:.HK US Di:: 1HICT COUHT
                                   SOUTHERN DIST:::t"::CALIFORNI              ITED STATES MAGISTRATE JUDGE
                                   BY                                DEPUTY


Clerk's Office Copy                                                                                                         2: 19-mj-10571
